Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS filed on 02/13/2020 have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.   See MPEP 609.05(b).  Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action."
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “the voltage across an inverter switch being less than 30 amps”, recited in claim 14, is indefinite because it is unclear. How can the voltage across an inverter switch having a current unit (30amps)? Clarification or correction is needed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Borrmann (US 6,242,721)  in view of Frey Thomas (DE 102007051666A1) both cited by applicant.  Borrmann discloses cooktop pan with a non-metallic hotplate comprising a ceramic cooking surface (1) in connection with a housing; a plurality of inductors (8-9) disposed in the housing; and a controller in communication with the inductors (col. 5, lines 7-58), wherein the controller is configured to: selectively activate each of the inductors in response to an input received at the user interface identifying an active inductor of the plurality of inductors to activate (col. 5, lines 7-58); detect a presence of a pan proximate the active inductor in response to a detection signal (col. 5, lines 7-58).   Borrmann also disclosed identify a small pan condition (col. 5, lines 38-39), but does not identify a small pan condition in response to a phase angle detected.  Frey Thomas discloses identify a small pan condition in response to a phase angle detected (abstract).  It would have been obvious to one ordinary skill in the art at the time the invention was mad to utilize in Borrmann identify a small pan condition in response to a phase angle detected as taught by Frey Thomas in order to activate inductor of the plurality of inductors. Regarding claim 2, Frey Thomas discloses an inverter (1a-1c) comprising at least one inverter switch configured to drive the active inductor (abstract), 
Claims 3-4, 10-11, 15 and 19-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Borrmann (US 6,242,721)  in view of Frey Thomas (DE 102007051666A1), and further in view of Kemp (US 7,081,728) all cited by applicant.  Regarding claims 3-4, 10-11 and 15, Borrmann/Frey Thomas discloses substantially all features of the claimed invention including Frey Thomas discloses the small pan condition is detected in response to the phase angle but does not disclose in response to a phase angle between a zero-crossing of an induced current and a leading edge of a voltage across the inverter switch.  Kemp discloses in response to a phase angle between a zero-crossing of an induced current and a leading edge of a voltage across the inverter switch (col. 8, lines 64-67 and col. 9, lines 1-13). It would have been obvious to one ordinary skill in the art at the time the invention was made to utilize in Borrmann/Frey Thomas in response to a phase angle between a zero-crossing of an induced current and a leading edge of a voltage across the inverter switch as taught by Kemp in order identifying the phase angle. Regarding claim 19, Borrmann discloses the controller is further configured to: periodically update the identification of the presence of the pan during an operation of the active inductor (col. 5, lines 11-32). Regarding claim 20, Borrmann discloses deactivate the active inductor in response to the periodic update detecting the presence of the pot (or pan), but dose not disclose detecting the phase angle greater than 88 degrees for predetermined period of time. It would have been obvious to one ordinary skill in the art at the time the invention was made to detect the phase angle greater than 88 degrees in order to substitute the missing presence of the pot.
Claims 5, 12 and 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Borrmann (US 6,242,721)  in view of Frey Thomas (DE 102007051666A1), Kemp (US 7,081,728) and further in view of KR  20020055465A2 all cited by applicant.  Borrmann/Frey Thomas/Kemp discloses substantially all features of the claimed invention except determine the leading edge of a square wave of the voltage across the inverter switch.  KR20020055465A discloses determine the leading edge of a square wave of the voltage across the inverter switch (abstract).  It would have been obvious to one ordinary skill in the art at the time the invention was made to utilize in Borrmann/Frey Thomas/Kemp the determine the leading edge of a square wave of the voltage across the inverter switch as taught by KR20020055465A in order to identify the phase angle.
Claims 6, 13 and 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Borrmann (US 6,242,721)  in view of Frey Thomas (DE 102007051666A1), Kemp (US 7,081,728) and further in view of Kniskern et al (US 4,868,901) all cited by applicant.  Regarding claim 6, Borrmann/Frey Thomas/Kemp discloses substantially all features of the claimed invention except the controller is configured to identify the small pan condition in response to the phase angle being less than a pan presence threshold. Kniskern discloses a controller (85) is configured to identify the small pan condition in response to the phase angle being less than a pan presence threshold (col. 5, lines 65-68 and col. 6, lines 1-54).  It would have been obvious to one ordinary skill in the art at the time the invention was made to utilize in Borrmann/Frey Thomas/Kemp the controller is configured to identify the small pan condition in response to the phase angle being less than a pan presence threshold as taught by Kniskern in order to identify the small pen operating range. 
Claims 7-9 and 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Borrmann (US 6,242,721)  in view of Frey Thomas (DE 102007051666A1), Kemp (US 7,081,728),  Kniskern et al (US 4,868,901) and further in view of JP2000350367A all cited by applicant.  Regarding claims 7-8 and 18, Borrmann/Frey Thomas/Kemp/Kniskern discloses substantially all features of the claimed invention except the pan presence threshold corresponds to a phase angle approximately less than 88 degrees and the pan presence threshold corresponds to a phase angle approximately less than 87 degrees.  JP 2000350367A only discloses the phase angle range minimum o degrees corresponds to the minimum object presence threshold and the phase angle range maximum 90 degrees (abstract) corresponds to the maximum pan presence threshold. It would have been obvious to one ordinary skill in the art at the time the invention was made to have the phase angle of approximately 88 degrees corresponds to the pan presence threshold and the phase angle of approximately less than 87 degrees corresponds to the pan threshold in order to suit for user specific application. Regarding claim 9, the small pan condition corresponds to the detection of a small pan having a surface approximately less than 50cm2. It would have been obvious to one ordinary skill in the art at the time the invention was made to have the detection of a small pan having a surface approximately less than 50cm2 in order to suit the user specific application.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Fattorini et al (US 2015/0245417) discloses method for controlling an induction cooking hob with a plurality of induction coils and an induction cooking hob.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG T VAN whose telephone number is (571)272-4789. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUANG T VAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        July 29, 2022